Citation Nr: 0421461	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-19 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to March 14, 2002, for 
the grant of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from November 1945 to December 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for bilateral 
hearing loss, for which a 40 percent evaluation was assigned, 
effective from March 14, 2002.

In his October 2002 notice of disagreement (NOD), the veteran 
indicated that he was satisfied with the 40 percent 
evaluation, but believed that the proper effective date 
should be in 1992 or 1995, when he had previously filed 
claims for bilateral hearing loss.  In an October 2002 
statement of the case (SOC), the RO denied an effective date 
prior to March 14, 2002, for the grant of entitlement to 
service connection for bilateral hearing loss.  The veteran 
filed a substantive appeal in November 2002.


FINDINGS OF FACT

1.  The veteran filed his original service connection claim 
for bilateral hearing loss in January 1995.  There is no 
indication that any service connection claim, either formal 
or informal, was filed prior to January 1995.  

2.  Entitlement to service connection for bilateral hearing 
loss was denied by the RO in a February 1995 decision.  The 
veteran was notified of the decision in March 1995, and did 
not appeal it.

3.  On March 14, 2002, the veteran filed to reopen the claim 
for service connection for bilateral hearing loss.  Service 
connection was ultimately granted by the RO in a September 
2002 rating action, at which time an effective date of March 
14, 2002, the date of the veteran's successful claim to 
reopen, was assigned.

4.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the claim of service 
connection for bilateral hearing loss, received by the RO 
prior to March 14, 2002.


CONCLUSION OF LAW

The legal criteria for an effective date prior to March 14, 
2002, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an April 2002 letter, the RO informed the appellant of the 
VCAA and its effect on his claim.  In addition, the appellant 
was advised, by virtue of the detailed October 2002 SOC 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
the claim for an earlier effective date.  We therefore 
believe that appropriate notice has been given in this case.  
The appellant responded to the RO's communications with 
additional argument, thus curing (or rendering harmless) any 
previous omissions.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board further notes that, unlike many questions subject 
to appellate review, the issue of whether the appellant is 
entitled to an earlier effective date, by its very nature, 
has an extremely narrow focus.  In this regard, the Board 
notes VAOPGCPREC 8-2003 (Dec. 22, 2003) in which the VA 
Office of the General Counsel held that, if, in response to a 
notice of decision on a claim for which VA has already given 
the section 5103(a) notice, VA receives an NOD that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide a notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  As noted above, in an evidence-
development letter dated in April 2002, the veteran was 
advised of his and VA's responsibilities under the VCAA with 
respect to the submission of new and material evidence and 
the establishment of service connection for bilateral hearing 
loss.  In addition, in the October 2002 SOC, the RO set forth 
the law and regulations pertinent to a claim for an earlier 
effective date.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  The veteran was afforded a VA 
examination in June 2002, which proved to be of assistance in 
granting his service connection claim.  At this point, the 
issue before the Board is whether an effective date earlier 
than March 14, 2002, is warranted for the grant of service 
connection for bilateral hearing loss.  Accordingly, it is 
clear that neither the examination conducted in June 2002 nor 
any examination conducted subsequently would assist in the 
Board's adjudication of the claim for an effective date prior 
to March 14, 2002.  Thus, the Board finds that VA is not 
under an obligation to have the veteran re-examined for the 
purposes of this appeal.  

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that the veteran 
will not be prejudiced by proceeding to a decision on the 
basis of the evidence currently of record regarding his 
claim.  Accordingly, we find that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).



II.  Factual Background

The veteran filed his original claim for bilateral hearing 
loss in January 1995.  In a February 1995 rating decision, 
the RO denied the claim.  The evidence of record at that time 
consisted of primarily of service medical records, which 
reflected that the veteran's separation examination report 
did not show any evidence of hearing loss.  The evidence also 
included a certificate of attending physician dated in 1949, 
which indicated that the veteran sustained a traumatic injury 
to the ears in 1946, and was unable to hear at that time.  A 
diagnosis of chronic, mild inflammation of the ears was made.  
The RO also observed that there was no clinical indication of 
any hearing deficit within the first post-service year.  The 
veteran was notified of that decision in March 1995, and he 
did not appeal the decision within one year of the March 1995 
notification.  That decision became final in March 1996.  

On March 14, 2002, the veteran filed to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
In correspondence from the RO dated in April 2002, the 
veteran was advised that new and material evidence must be 
submitted in order to reopen the claim.  He was advised of 
the type of evidence which would be sufficient to reopen the 
claim and of his appellate rights.  

In June 2002, additional evidence was received which included 
a VA medical record dated in April 1990 documenting bilateral 
hearing loss.  A VA examination report dated in June 2002 
indicated that the veteran had bilateral sensorinural hearing 
loss.  The examiner opined that this was likely related to 
military service.

In a June 2002 rating action, it appears that the RO 
determined that new and material evidence had been submitted 
and reopened the claim, but denied the claim on the merits.  
The veteran filed a notice of disagreement as to that 
decision in July 2002.  

While the case was on appeal, the RO readjudicated that claim 
in September 2002, at which time service connection for 
bilateral hearing loss was granted and a 40 percent 
evaluation was assigned, effective from March 14, 2002.  In 
his October 2002 NOD, the veteran indicated that he was 
satisfied with the 40 percent evaluation, but believed that 
the proper effective date was 1992 or 1995, when he had 
previously filed claims for service connection of bilateral 
hearing loss which were denied.

In an October 2002 SOC, the RO denied an effective date prior 
to March 14, 2002 for the grant of entitlement to service 
connection for bilateral hearing loss.  The RO explained that 
the veteran's original service connection claim for hearing 
loss was filed in January 1995 and that claim was the subject 
of a final denial in March 1995, as it was not appealed.  The 
RO further noted that the veteran filed to reopen his claim 
in March 12, 2002, with the submission of new and material 
evidence.  This attempt to reopen was successful, and 
ultimately resulted in the grant of service connection for 
bilateral hearing loss and the assignment of a 40 percent 
evaluation, effective from March 14, 2002, the date of the 
claim to reopen.  The RO was unable to identify any earlier 
request to reopen, or any other basis for the assignment of 
an effective date prior to March 14, 2002.  

III.  Pertinent Law and Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be "the date of receipt of 
claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 
38 C.F.R. § 3.1(p).  The date of receipt shall be the date on 
which a claim, information, or evidence was received by VA.  
38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).


Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


IV.  Analysis

The veteran argues that an effective date of 1992, or at 
least 1995, the date of his original claim, should be 
assigned.  The veteran maintains that he applied for service 
connection for hearing loss in 1992 and 1995 but was turned 
down at those times.  After having carefully reviewed the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the assignment of an effective date 
earlier than March 14, 2002, for the grant of service 
connection for bilateral hearing loss.

The veteran filed his original claim for bilateral hearing 
loss in January 1995.  Although he maintains that he filed a 
service connection claim for bilateral hearing loss in 1992, 
the record does not reflect that any earlier claim, either 
formal or informal, was filed.  In fact, there the record 
does not show that any VA service connection claims were 
filed during 1992.  Accordingly, the Board believes that it 
is well established by the record that the veteran did not 
file a service connection claim for bilateral hearing loss 
prior to January 1995, and therefore there is no basis for 
the assignment of an effective date prior to that time under 
the applicable VA regulations.  See 38 C.F.R. § 3.400(b)(2).  

The veteran's original claim (filed in January 1995) was 
denied in February 1995.  He was notified of that decision in 
March 1995, and did not initiate an appeal.  The decision 
therefore became final in March 1996.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.302, 20.1103.  In order to reopen a claim 
which has been denied in a final decision, new and material 
evidence must be submitted.  38 C.F.R. § 3.156.  Following 
the RO's February 1995 denial of the claim, the veteran filed 
to reopen the claim on March 14, 2002.  Ultimately it was 
determined both that new and material evidence had been 
submitted to reopen the claim and that a grant of service 
connection was warranted, effective from March 14, 2002, the 
date of filing of the successfully reopened claim.

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q).  
Similarly, the provisions of 38 C.F.R. § 3.400(r) provide 
that the effective date for an award of service connection 
may be granted only from the date of a successful application 
to reopen the claim supported by new and material evidence, 
or the date entitlement arose, whichever is later.  
Therefore, under the applicable statute and regulation, the 
effective date cannot be the date of veteran's original claim 
in 1995, as is contended.  Waddell v. Brown, 5 Vet. App. 454, 
456 (1993).

Following the January 1995 rating decision initially denying 
the claim, the veteran filed to reopen the claim for service 
connection for bilateral hearing loss on March 14, 2002.  In 
September 2002, the RO subsequently granted service 
connection for bilateral hearing loss and assigned an 
effective date of March 14, 2002.  The Board concludes that 
this is the correct effective date.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be date 
of receipt of claim or date entitlement arose, whichever is 
later).

The Board has reviewed the record to determine whether an 
informal or formal claim was filed after January 1995 and 
prior to March 14, 2002.  VA is required to identify and act 
upon informal claims for benefits.  38 C.F.R. § 3.155(a) 
(2003).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  Under 38 C.F.R. § 3.155, an informal claim consists 
of any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of 
the claimant.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If that application 
is received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).  A 
review of the claims folder reflects that there was no formal 
claim or informal claim meeting the requirements of 38 C.F.R. 
§ 3.155 filed following the original claim filed in January 
1995 and prior to the March 14, 2002, successful application 
to reopen this claim.  

The Board notes that post-service evidence on file documents 
a diagnosis of hearing loss as early as 1990.  However, as is 
clear from the applicable regulations, it is the date of the 
claim, not the date of the onset of illness or disability, 
which is the decisive factor in the determination of the 
effective date.  Although the provisions of 38 C.F.R. § 3.400 
contain exceptions to the general rule, none of those 
exceptions are applicable in this case.  The Court has held 
that the mere presence of a disability does not establish an 
intent on the part of the veteran to seek service connection 
for that condition (or, in this case, to seek reopening of 
the claim).  See KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  



Here, service connection for bilateral hearing loss was 
granted based upon the veteran's successful petition to 
reopen the claim, which was filed on March 14, 2002.  The 
Board finds that the RO has granted the earliest effective 
date possible based upon the facts in this case and the law 
and regulations.  Therefore, the appeal must be denied.


ORDER

Entitlement to an effective date earlier than March 14, 2002, 
for the grant of service connection for bilateral hearing 
loss is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



